                   Case 20-12521-JTD   Doc 2   Filed 10/12/20     Page 1 of 36




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                 )
In re:                                           )   Chapter 11
                                                 )
MALLINCKRODT PLC,                                )   Case No. 20-_______ (___)
                                                 )
                   Debtor.                       )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ACTHAR IP UNLIMITED COMPANY,                     )   Case No. 20-_______ (___)
                                                 )
                   Debtor.                       )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
IMC EXPLORATION COMPANY,                         )   Case No. 20-_______ (___)
                                                 )
                   Debtor.                       )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
INFACARE PHARMACEUTICAL                          )   Case No. 20-_______ (___)
                                                 )
CORPORATION,                                     )
                                                 )
                   Debtor.                       )
                                                 )
Tax I.D. No. XX-XXXXXXX
                                                 )
In re:                                           ) Chapter 11
                                                 )
INO THERAPEUTICS LLC,                            ) Case No. 20-_______ (___)
                                                 )
                   Debtor.                       )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2       Filed 10/12/20     Page 2 of 36




                                                     )
In re:                                               )   Chapter 11
                                                     )
LUDLOW LLC,                                          )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MAK LLC,                                             )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT APAP LLC,                               )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT ARD FINANCE LLC,                        )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT ARD HOLDINGS INC.,                      )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )




                                               2

RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2       Filed 10/12/20    Page 3 of 36




                                       )
In re:                                 )                Chapter 11
                                       )
MALLINCKRODT ARD HOLDINGS LIMITED, )                    Case No. 20-_______ (___)
                                       )
              Debtor.                  )
                                       )
Tax I.D. No. XX-XXXXXXX                )
                                       )
In re:                                 )                Chapter 11
                                       )
MALLINCKRODT ARD IP UNLIMITED          )                Case No. 20-_______ (___)
COMPANY,                               )
                                       )
              Debtor.                  )
                                       )
Tax I.D. No. XX-XXXXXXX                )
                                       )
In re:                                 )                Chapter 11
                                       )
MALLINCKRODT ARD LLC,                  )                Case No. 20-_______ (___)
                                       )
              Debtor.                  )
                                       )
Tax I.D. No. XX-XXXXXXX                )
                                       )
In re:                                 )                Chapter 11
                                       )
MALLINCKRODT BRAND                     )                Case No. 20-_______ (___)
PHARMACEUTICALS LLC,                   )
                                       )
              Debtor.                  )
                                       )
Tax I.D. No. XX-XXXXXXX                )
                                       )
In re:                                 )                Chapter 11
                                       )
MALLINCKRODT BUCKINGHAM UNLIMITED )                     Case No. 20-_______ (___)
COMPANY,                               )
                                       )
              Debtor.                  )
                                       )
United Kingdom Tax I.D. No. 7891923224 )



                                               3

RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2       Filed 10/12/20     Page 4 of 36




                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT CANADA ULC,                             )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT CB LLC,                                 )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT CRITICAL CARE FINANCE                   )   Case No. 20-_______ (___)
LLC,                                                 )
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT ENTERPRISES HOLDINGS,                   )   Case No. 20-_______ (___)
INC.,                                                )
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT ENTERPRISES LLC,                        )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )




                                               4

RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2       Filed 10/12/20    Page 5 of 36




                                     )
In re:                               )                  Chapter 11
                                     )
MALLINCKRODT ENTERPRISES UK LIMITED, )                  Case No. 20-_______ (___)
                                     )
              Debtor.                )
                                     )
Tax I.D. No. XX-XXXXXXX              )
                                     )
In re:                               )                  Chapter 11
                                     )
MALLINCKRODT EQUINOX FINANCE LLC,    )                  Case No. 20-_______ (___)
                                     )
              Debtor.                )
                                     )
Tax I.D. No. XX-XXXXXXX              )
                                     )
In re:                               )                  Chapter 11
                                     )
MALLINCKRODT GROUP S.À R.L.,         )                  Case No. 20-_______ (___)
                                     )
              Debtor.                )
                                     )
Tax I.D. No. XX-XXXXXXX              )
                                     )
In re:                               )                  Chapter 11
                                     )
MALLINCKRODT HOLDINGS GMBH,          )                  Case No. 20-_______ (___)
                                     )
              Debtor.                )
                                     )
Tax I.D. No. XX-XXXXXXX              )
                                     )
In re:                               )                  Chapter 11
                                     )
MALLINCKRODT HOSPITAL PRODUCTS INC., )                  Case No. 20-_______ (___)
                                     )
              Debtor.                )
                                     )
Tax I.D. No. XX-XXXXXXX              )




                                               5

RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2       Filed 10/12/20    Page 6 of 36




                                   )
In re:                             )                    Chapter 11
                                   )
MALLINCKRODT HOSPITAL PRODUCTS IP  )                    Case No. 20-_______ (___)
UNLIMITED COMPANY,                 )
                                   )
              Debtor.              )
                                   )
Tax I.D. No. XX-XXXXXXX            )
                                   )
In re:                             )                    Chapter 11
                                   )
MALLINCKRODT INTERNATIONAL FINANCE )                    Case No. 20-_______ (___)
SA,                                )
                                   )
              Debtor.              )
                                   )
Tax I.D. No. XX-XXXXXXX
                                   )
In re:                             )                    Chapter 11
                                   )
MALLINCKRODT INTERNATIONAL         )                    Case No. 20-_______ (___)
HOLDINGS S.À R.L.,                 )
                                   )
              Debtor.              )
                                   )
Tax I.D. No. XX-XXXXXXX
                                   )
In re:                             )                    Chapter 11
                                   )
MALLINCKRODT IP UNLIMITED COMPANY, )                    Case No. 20-_______ (___)
                                   )
              Debtor.              )
                                   )
Tax I.D. No. XX-XXXXXXX            )
                                   )
In re:                             )                    Chapter 11
                                   )
MALLINCKRODT LLC,                  )                    Case No. 20-_______ (___)
                                   )
              Debtor.              )
                                   )
Tax I.D. No. XX-XXXXXXX            )



                                               6

RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2       Filed 10/12/20     Page 7 of 36




                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT LUX IP S.À R.L.,                        )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT MANUFACTURING LLC,                      )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT PHARMA IP TRADING                       )   Case No. 20-_______ (___)
UNLIMITED COMPANY,                                   )
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT PHARMACEUTICALS                         )   Case No. 20-_______ (___)
IRELAND LIMITED,                                     )
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT PHARMACEUTICALS                         )   Case No. 20-_______ (___)
LIMITED,                                             )
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )



                                               7

RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2       Filed 10/12/20     Page 8 of 36




                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT QUINCY S.À R.L.,                        )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT UK FINANCE LLP,                         )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT UK LTD,                                 )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT US HOLDINGS LLC,                        )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT US POOL LLC,                            )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )




                                               8

RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2       Filed 10/12/20     Page 9 of 36




                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT VETERINARY, INC.,                       )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT WINDSOR IRELAND                         )   Case No. 20-_______ (___)
FINANCE UNLIMITED COMPANY,                           )
                                                     )
                   Debtor.                           )
                                                     )
Ireland Tax I.D. No. 3347922OH                       )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MALLINCKRODT WINDSOR S.À R.L.,                       )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MCCH LLC,                                            )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )
                                                     )
In re:                                               )   Chapter 11
                                                     )
MEH, INC.,                                           )   Case No. 20-_______ (___)
                                                     )
                   Debtor.                           )
                                                     )
Tax I.D. No. XX-XXXXXXX                              )




                                               9

RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2    Filed 10/12/20       Page 10 of 36




                                                    )
In re:                                              )   Chapter 11
                                                    )
MHP FINANCE LLC,                                    )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
MKG MEDICAL UK LTD,                                 )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
MNK 2011 LLC,                                       )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
MUSHI UK HOLDINGS LIMITED,                          )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
OCERA THERAPEUTICS, INC.,                           )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )




                                               10

RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2    Filed 10/12/20       Page 11 of 36




                                                    )
In re:                                              )   Chapter 11
                                                    )
PETTEN HOLDINGS INC.,                               )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
SPECGX HOLDINGS LLC,                                )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
SPECGX LLC,                                         )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
ST OPERATIONS LLC,                                  )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
ST SHARED SERVICES LLC,                             )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )




                                               11

RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2    Filed 10/12/20       Page 12 of 36




                                                    )
In re:                                              )   Chapter 11
                                                    )
ST US HOLDINGS LLC,                                 )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
ST US POOL LLC,                                     )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
STRATATECH CORPORATION,                             )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
SUCAMPO HOLDINGS INC.,                              )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
SUCAMPO PHARMA AMERICAS LLC,                        )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )




                                               12

RLF1 24127407v.1
                   Case 20-12521-JTD     Doc 2    Filed 10/12/20       Page 13 of 36




                                                      )
In re:                                                )   Chapter 11
                                                      )
SUCAMPO PHARMACEUTICALS, INC.,                        )   Case No. 20-_______ (___)
                                                      )
                   Debtor.                            )
                                                      )
Tax I.D. No. XX-XXXXXXX                               )
                                                      )
In re:                                                )   Chapter 11
                                                      )
THERAKOS, INC.,                                       )   Case No. 20-_______ (___)
                                                      )
                   Debtor.                            )
                                                      )
Tax I.D. No. XX-XXXXXXX                               )
                                                      )
In re:                                                )   Chapter 11
                                                      )
VTESSE LLC,                                           )   Case No. 20-_______ (___)
                                                      )
                   Debtor.                            )
                                                      )
Tax I.D. No. XX-XXXXXXX                               )
                                                      )
In re:                                                )   Chapter 11
                                                      )
WEBSTERGX HOLDCO LLC,                                 )   Case No. 20-_______ (___)
                                                      )
                   Debtor.                            )
                                                      )
Tax I.D. No. XX-XXXXXXX                               )

                        MOTION OF DEBTORS FOR ORDER
             DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES


         The debtors in possession in the above-captioned cases (collectively, the “Debtors”) hereby

move (this “Motion”) and respectfully state as follows:




                                                 13

RLF1 24127407v.1
                   Case 20-12521-JTD       Doc 2    Filed 10/12/20     Page 14 of 36




                                       RELIEF REQUESTED

         1.        By this Motion, the Debtors seek entry of an order, substantially in the form

attached hereto as Exhibit A (the “Proposed Order”), directing the joint administration of their

chapter 11 cases for procedural purposes only and granting related relief. No previous request for

the relief sought herein has been made to this Court or any other court.

                                           JURISDICTION

         2.        This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to

28 U.S.C. § 157(b), and, under Rule 7008 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and, under Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

the Debtors consent to the entry of a final order by the Court in connection with this Motion to the

extent that it is later determined that the Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United States

Constitution. Venue of these cases and this Motion in this district is proper under 28 U.S.C.

§§ 1408 and 1409.         The statutory and legal predicates for the relief requested herein are

section 101(2) of the Bankruptcy Code (as defined below) and Bankruptcy Rule 1015(b).

                                           BACKGROUND

         3.        On the date hereof (the “Petition Date”), the Debtors filed voluntary petitions in

this Court commencing cases for relief under chapter 11 of title 11 of the United States Code, 11

U.S.C. §§ 101–1532 (the “Bankruptcy Code”). The Debtors continue to manage and operate their




                                                   14

RLF1 24127407v.1
                   Case 20-12521-JTD       Doc 2    Filed 10/12/20     Page 15 of 36




businesses as debtors in possession under sections 1107 and 1108 of the Bankruptcy Code. No

trustee or examiner has been requested in these cases, and no committees have been appointed.

         4.        The factual background regarding the Debtors, including their business operations,

their capital and debt structures, and the events leading to the filing of these chapter 11 cases, is

set forth in detail in the Declaration of Stephen A. Welch, Chief Transformation Officer, in Support

of Chapter 11 Petitions and First Day Motions (the “Welch Declaration”) filed

contemporaneously herewith, which is fully incorporated herein by reference.

                          JOINT ADMINISTRATION IS APPROPRIATE

         5.        The Debtors submit that their chapter 11 cases should be jointly administered for

procedural purposes only. The Debtors that commenced these chapter 11 cases are “affiliates” as

such term is defined in section 101(2) of the Bankruptcy Code. Between them, the Debtors operate

two distinct businesses but with complementary strategies and operational roles, synergistic

overhead sharing, and a shared focus on their corporate mission: to be an innovation-driven

biopharmaceutical company focused on improving outcomes for underserved patients with severe

and critical conditions.

         6.        Importantly, joint administration will ease the administrative burden on the Court

and all parties in interest by, among other things, eliminating the need for duplicative pleadings,

notices, and orders in each of the respective dockets and saving the Court, the Debtors, and other

parties in interest substantial time and expense when preparing and filing such documents. Further,

joint administration will protect parties in interest by ensuring that they will be apprised of the

various motions filed with the Court with respect to each of the Debtors’ cases.

         7.        Accordingly, the Debtors submit, as reflected in the Proposed Order, that joint

administration is appropriate and request that all parties be authorized to utilize the following,

                                                   15

RLF1 24127407v.1
                   Case 20-12521-JTD          Doc 2      Filed 10/12/20       Page 16 of 36




simplified case caption for pleadings and notices in these chapter 11 cases:

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       ) Chapter 11
                                                             )
MALLINCKRODT PLC, et al.,                                    ) Case No. 20-_______ (___)
                                                             )
                   Debtors.1                                 ) (Jointly Administered)
                                                             )
                                                             )
1
         A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
claims and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675
McDonnell Blvd., Hazelwood, Missouri 63042.

                                           BASIS FOR RELIEF

         8.        Bankruptcy Rule 1015(b) provides, in relevant part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015(b). The Debtors are “affiliates”

of each other as that term is defined in section 101(2) of the Bankruptcy Code. Specifically, Debtor

Mallinckrodt plc directly or indirectly owns or controls twenty percent (20%) or more of the

outstanding voting securities of each of the other Debtors as a direct or indirect parent.

Operationally, the Debtors function in complementary respects within their respective business

lines—Specialty Brands and Specialty Generics, each as defined and further described in the

Welch Declaration—to run their businesses of developing and commercializing specialty

biopharmaceutical products and manufacturing high-quality generic medicines. This Court,

therefore, is authorized to consolidate the Debtors’ cases for procedural purposes.

         9.        The Welch Declaration establishes that joint administration is warranted here in

view of the benefits it will afford to the Court, the Debtors, and all parties in interest. Further,

joint administration will not adversely affect the Debtors’ respective constituencies because this

                                                       16

RLF1 24127407v.1
                   Case 20-12521-JTD        Doc 2     Filed 10/12/20        Page 17 of 36




motion seeks only administrative combination, and not substantive consolidation of the Debtors’

estates. Thus, the Debtors submit that joint administration of these chapter 11 cases is in the best

interests of their estates, their creditors, and all parties in interest.

         10.       Finally, the Debtors submit that use of the simplified caption, without reference to

the Debtors’ tax identification numbers, addresses, and previous names, will eliminate

cumbersome and confusing procedures and ensure uniformity of pleading identification. Other

case-specific information will be listed in the petitions for the respective Debtors and such petitions

are publicly available, including on the restructuring website maintained by the Debtors that is free

to access, and will be provided by the Debtors upon request. Therefore, the Debtors submit the

policies behind the requirements of section 342(c)(1) of the Bankruptcy Code and Bankruptcy

Rules 1005 and 2002(n) have been fully satisfied.

         11.       For these reasons, the Debtors submit that the relief requested is necessary and

appropriate, is in the best interest of their respective estates and creditors, and should be granted

in all respects.

                                                 NOTICE

         12.       Notice of this Motion will be given to: (a) the Office of the United States Trustee

for the District of Delaware; (b) counsel to the ad hoc group of the Debtors’ prepetition secured

lenders; (c) the agent under the Debtors’ secured term and revolving financing facilities;

(d) counsel to the ad hoc group of holders of the Debtors’ unsecured notes; (e) the indenture

trustees for the Debtors’ outstanding notes; (f) counsel to the ad hoc committee of governmental

entities holding opioid claims; (g) the parties included on the Debtors’ consolidated list of fifty

(50) largest unsecured creditors; (h) the United States Attorney’s Office for the District of

Delaware; (i) the attorneys general for all 50 states and the District of Columbia; (j) the United

                                                     17

RLF1 24127407v.1
                   Case 20-12521-JTD       Doc 2    Filed 10/12/20     Page 18 of 36




States Department of Justice; (k) the Internal Revenue Service; (l) the Securities and Exchange

Commission; (m) the United States Drug Enforcement Agency; (n) the United States Food and

Drug Administration; and (o) all parties entitled to notice pursuant to Local Rule 9013-1(m). The

Debtors submit that, under the circumstances, no other or further notice is required.

         13.       A copy of this Motion is available from (a) the Court’s website,

www.deb.uscourts.gov, and (b) the website maintained by the Debtors’ proposed claims and

noticing agent, Prime Clerk LLC, at http://restructuring.primeclerk.com/Mallinckrodt.

                                        NO PRIOR MOTION

         14.       The Debtors have not made any prior motion for the relief sought in this Motion to

this Court or any other court.

                                  [Remainder of page intentionally left blank.]




                                                   18

RLF1 24127407v.1
                   Case 20-12521-JTD     Doc 2    Filed 10/12/20      Page 19 of 36




          WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

granting the relief requested in this Motion and such other and further relief as may be just and

proper.

 Dated: October 12, 2020
        Wilmington, DE

  /s/ Mark D. Collins
 RICHARDS, LAYTON & FINGER, P.A.                      George A. Davis (pro hac vice pending)
 Mark D. Collins (No. 2981)                           George Klidonas (pro hac vice pending)
 Michael J. Merchant (No. 3854)                       Andrew Sorkin (pro hac vice pending)
 Amanda R. Steele (No. 5530)                          Anupama Yerramalli (pro hac vice pending)
 Brendan J. Schlauch (No. 6115)                       LATHAM & WATKINS LLP
 One Rodney Square                                    885 Third Avenue
 920 N. King Street                                   New York, New York 10022
 Wilmington, DE 19801                                 Telephone: (212) 906-1200
 Telephone:    (302) 651-7700                         Facsimile:   (212) 751-4864
 Facsimile:    (302) 651-7701                         Email:       george.davis@lw.com
 Email:        collins@rlf.com                                     george.klidonas@lw.com
               merchant@rlf.com                                    andrew.sorkin@lw.com
               steele@rlf.com                                      anu.yerramalli@lw.com
               schlauch@rlf.com
                                                      - and -
                                                      Jeffrey E. Bjork (pro hac vice pending)
 - and -
                                                      LATHAM & WATKINS LLP
                                                      355 South Grand Avenue, Suite 100
                                                      Los Angeles, California 90071
                                                      Telephone:     (213) 485-1234
                                                      Facsimile:     (213) 891-8763
                                                      Email:         jeff.bjork@lw.com
                                                      - and -
                                                      Jason B. Gott (pro hac vice pending)
                                                      LATHAM & WATKINS LLP
                                                      330 North Wabash Avenue, Suite 2800
                                                      Chicago, Illinois 60611
                                                      Telephone: (312) 876-7700
                                                      Facsimile:     (312) 993-9767
                                                      Email:         jason.gott@lw.com
                       Proposed Counsel for Debtors and Debtors in Possession




                                                 19

RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2   Filed 10/12/20   Page 20 of 36




                                        EXHIBIT A

                                       Proposed Order




RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2   Filed 10/12/20      Page 21 of 36




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                  )
In re:                                            )   Chapter 11
                                                  )
MALLINCKRODT PLC,                                 )   Case No. 20-_______ (___)
                                                  )
                   Debtor.                        )
                                                  )
Tax I.D. No. XX-XXXXXXX                           )
                                                  )
In re:                                            )   Chapter 11
                                                  )
ACTHAR IP UNLIMITED COMPANY,                      )   Case No. 20-_______ (___)
                                                  )
                   Debtor.                        )
                                                  )
Tax I.D. No. XX-XXXXXXX                           )
                                                  )
In re:                                            )   Chapter 11
                                                  )
IMC EXPLORATION COMPANY,                          )   Case No. 20-_______ (___)
                                                  )
                   Debtor.                        )
                                                  )
Tax I.D. No. XX-XXXXXXX                           )
                                                  )
In re:                                            )   Chapter 11
                                                  )
INFACARE PHARMACEUTICAL                           )   Case No. 20-_______ (___)
                                                  )
CORPORATION,                                      )
                                                  )
                   Debtor.                        )
                                                  )
Tax I.D. No. XX-XXXXXXX
                                                  )
In re:                                            ) Chapter 11
                                                  )
INO THERAPEUTICS LLC,                             ) Case No. 20-_______ (___)
                                                  )
                   Debtor.                        )
                                                  )
Tax I.D. No. XX-XXXXXXX                           )




RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2   Filed 10/12/20       Page 22 of 36




                                                   )
In re:                                             )   Chapter 11
                                                   )
LUDLOW LLC,                                        )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MAK LLC,                                           )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT APAP LLC,                             )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT ARD FINANCE LLC,                      )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT ARD HOLDINGS INC.,                    )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )




                                               2
RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2   Filed 10/12/20     Page 23 of 36




                                       )
In re:                                 )             Chapter 11
                                       )
MALLINCKRODT ARD HOLDINGS LIMITED, )                 Case No. 20-_______ (___)
                                       )
              Debtor.                  )
                                       )
Tax I.D. No. XX-XXXXXXX                )
                                       )
In re:                                 )             Chapter 11
                                       )
MALLINCKRODT ARD IP UNLIMITED          )             Case No. 20-_______ (___)
COMPANY,                               )
                                       )
              Debtor.                  )
                                       )
Tax I.D. No. XX-XXXXXXX                )
                                       )
In re:                                 )             Chapter 11
                                       )
MALLINCKRODT ARD LLC,                  )             Case No. 20-_______ (___)
                                       )
              Debtor.                  )
                                       )
Tax I.D. No. XX-XXXXXXX                )
                                       )
In re:                                 )             Chapter 11
                                       )
MALLINCKRODT BRAND                     )             Case No. 20-_______ (___)
PHARMACEUTICALS LLC,                   )
                                       )
              Debtor.                  )
                                       )
Tax I.D. No. XX-XXXXXXX                )
                                       )
In re:                                 )             Chapter 11
                                       )
MALLINCKRODT BUCKINGHAM UNLIMITED )                  Case No. 20-_______ (___)
COMPANY,                               )
                                       )
              Debtor.                  )
                                       )
United Kingdom Tax I.D. No. 7891923224 )




                                               3
RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2   Filed 10/12/20       Page 24 of 36




                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT CANADA ULC,                           )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT CB LLC,                               )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT CRITICAL CARE FINANCE                 )   Case No. 20-_______ (___)
LLC,                                               )
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT ENTERPRISES HOLDINGS,                 )   Case No. 20-_______ (___)
INC.,                                              )
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT ENTERPRISES LLC,                      )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )




                                               4
RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2   Filed 10/12/20     Page 25 of 36




                                     )
In re:                               )               Chapter 11
                                     )
MALLINCKRODT ENTERPRISES UK LIMITED, )               Case No. 20-_______ (___)
                                     )
              Debtor.                )
                                     )
Tax I.D. No. XX-XXXXXXX              )
                                     )
In re:                               )               Chapter 11
                                     )
MALLINCKRODT EQUINOX FINANCE LLC,    )               Case No. 20-_______ (___)
                                     )
              Debtor.                )
                                     )
Tax I.D. No. XX-XXXXXXX              )
                                     )
In re:                               )               Chapter 11
                                     )
MALLINCKRODT GROUP S.À R.L.,         )               Case No. 20-_______ (___)
                                     )
              Debtor.                )
                                     )
Tax I.D. No. XX-XXXXXXX              )
                                     )
In re:                               )               Chapter 11
                                     )
MALLINCKRODT HOLDINGS GMBH,          )               Case No. 20-_______ (___)
                                     )
              Debtor.                )
                                     )
Tax I.D. No. XX-XXXXXXX              )
                                     )
In re:                               )               Chapter 11
                                     )
MALLINCKRODT HOSPITAL PRODUCTS INC., )               Case No. 20-_______ (___)
                                     )
              Debtor.                )
                                     )
Tax I.D. No. XX-XXXXXXX              )




                                               5
RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2   Filed 10/12/20     Page 26 of 36




                                   )
In re:                             )                 Chapter 11
                                   )
MALLINCKRODT HOSPITAL PRODUCTS IP  )                 Case No. 20-_______ (___)
UNLIMITED COMPANY,                 )
                                   )
              Debtor.              )
                                   )
Tax I.D. No. XX-XXXXXXX            )
                                   )
In re:                             )                 Chapter 11
                                   )
MALLINCKRODT INTERNATIONAL FINANCE )                 Case No. 20-_______ (___)
SA,                                )
                                   )
              Debtor.              )
                                   )
Tax I.D. No. XX-XXXXXXX
                                   )
In re:                             )                 Chapter 11
                                   )
MALLINCKRODT INTERNATIONAL         )                 Case No. 20-_______ (___)
HOLDINGS S.À R.L.,                 )
                                   )
              Debtor.              )
                                   )
Tax I.D. No. XX-XXXXXXX
                                   )
In re:                             )                 Chapter 11
                                   )
MALLINCKRODT IP UNLIMITED COMPANY, )                 Case No. 20-_______ (___)
                                   )
              Debtor.              )
                                   )
Tax I.D. No. XX-XXXXXXX            )
                                   )
In re:                             )                 Chapter 11
                                   )
MALLINCKRODT LLC,                  )                 Case No. 20-_______ (___)
                                   )
              Debtor.              )
                                   )
Tax I.D. No. XX-XXXXXXX            )




                                               6
RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2   Filed 10/12/20       Page 27 of 36




                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT LUX IP S.À R.L.,                      )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT MANUFACTURING LLC,                    )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT PHARMA IP TRADING                     )   Case No. 20-_______ (___)
UNLIMITED COMPANY,                                 )
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT PHARMACEUTICALS                       )   Case No. 20-_______ (___)
IRELAND LIMITED,                                   )
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT PHARMACEUTICALS                       )   Case No. 20-_______ (___)
LIMITED,                                           )
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )




                                               7
RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2   Filed 10/12/20       Page 28 of 36




                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT QUINCY S.À R.L.,                      )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT UK FINANCE LLP,                       )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT UK LTD,                               )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT US HOLDINGS LLC,                      )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT US POOL LLC,                          )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )




                                               8
RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2   Filed 10/12/20       Page 29 of 36




                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT VETERINARY, INC.,                     )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT WINDSOR IRELAND                       )   Case No. 20-_______ (___)
FINANCE UNLIMITED COMPANY,                         )
                                                   )
                   Debtor.                         )
                                                   )
Ireland Tax I.D. No. 3347922OH                     )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MALLINCKRODT WINDSOR S.À R.L.,                     )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MCCH LLC,                                          )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )
                                                   )
In re:                                             )   Chapter 11
                                                   )
MEH, INC.,                                         )   Case No. 20-_______ (___)
                                                   )
                   Debtor.                         )
                                                   )
Tax I.D. No. XX-XXXXXXX                            )




                                               9
RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2    Filed 10/12/20       Page 30 of 36




                                                    )
In re:                                              )   Chapter 11
                                                    )
MHP FINANCE LLC,                                    )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
MKG MEDICAL UK LTD,                                 )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
MNK 2011 LLC,                                       )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
MUSHI UK HOLDINGS LIMITED,                          )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
OCERA THERAPEUTICS, INC.,                           )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )




                                               10
RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2    Filed 10/12/20       Page 31 of 36




                                                    )
In re:                                              )   Chapter 11
                                                    )
PETTEN HOLDINGS INC.,                               )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
SPECGX HOLDINGS LLC,                                )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
SPECGX LLC,                                         )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
ST OPERATIONS LLC,                                  )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
ST SHARED SERVICES LLC,                             )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )




                                               11
RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2    Filed 10/12/20       Page 32 of 36




                                                    )
In re:                                              )   Chapter 11
                                                    )
ST US HOLDINGS LLC,                                 )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
ST US POOL LLC,                                     )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
STRATATECH CORPORATION,                             )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
SUCAMPO HOLDINGS INC.,                              )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
SUCAMPO PHARMA AMERICAS LLC,                        )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )




                                               12
RLF1 24127407v.1
                   Case 20-12521-JTD   Doc 2    Filed 10/12/20       Page 33 of 36




                                                    )
In re:                                              )   Chapter 11
                                                    )
SUCAMPO PHARMACEUTICALS, INC.,                      )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
THERAKOS, INC.,                                     )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
VTESSE LLC,                                         )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )
                                                    )
In re:                                              )   Chapter 11
                                                    )
WEBSTERGX HOLDCO LLC,                               )   Case No. 20-_______ (___)
                                                    )
                   Debtor.                          )
                                                    )
Tax I.D. No. XX-XXXXXXX                             )




                                               13
RLF1 24127407v.1
                   Case 20-12521-JTD         Doc 2      Filed 10/12/20        Page 34 of 36




       ORDER DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES


         Upon the motion (the “Motion”) 1 of the Debtors for an order directing the joint

administration of the Debtors’ chapter 11 cases for procedural purposes only and granting certain

related relief, all as more fully set forth in the Motion; and the Court having determined that the

relief requested in the Motion is in the best interests of the Debtors, their estates, their creditors,

and other parties in interest; and the Court having jurisdiction to consider the Motion and the relief

requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and Amended Standing Order of

Reference from the United States District Court for the District of Delaware dated as of February

29, 2012; and consideration of the Motion and the relief requested therein being a core proceeding

under 28 U.S.C. § 157(b)(2); and the Court having authority to enter a final order consistent with

Article III of the United States Constitution; and venue being proper before this Court under 28

U.S.C. §§ 1408 and 1409; and it appearing that proper and adequate notice of the Motion has been

given and that no other or further notice is necessary; and a hearing having been held to consider

the relief requested in the Motion (the “Hearing”); and upon the Welch Declaration and the record

of the Hearing and all the proceedings before the Court; and after due deliberation thereon; and

good and sufficient cause appearing therefor, it is hereby

                   ORDERED, ADJUDGED AND DECREED THAT:

         1.        The Motion is GRANTED as set forth herein.

         2.        Each of the above-captioned chapter 11 cases of the Debtors are consolidated for

procedural purposes only and shall be jointly administered by the Court under Case No. 20-[  ]

( ).



1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Motion.
                                                      14
RLF1 24127407v.1
                   Case 20-12521-JTD        Doc 2    Filed 10/12/20     Page 35 of 36




         3.        Nothing contained in the Motion or this Order is to be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases.

         4.        The caption of the jointly administered cases shall read as follows:

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                         )
In re:                                                   ) Chapter 11
                                                         )
MALLINCKRODT PLC, et al.,                                ) Case No. 20-_______ (___)
                                                         )
                   Debtors.                              ) (Jointly Administered)
                                                         )
                                                         )

         5.        All pleadings and notices shall be captioned as indicated in the preceding decretal

paragraph, and all original docket entries shall be made in the case of Mallinckrodt plc, Case No.

20-[  ] ( ).

         6.        The following docket entry shall be made in the chapter 11 cases of the Debtors,

other than Mallinckrodt plc:

                   An order has been entered in this case consolidating this case with
                   the case of Mallinckrodt plc (Case No. 20-[  ] ( )) for procedural
                   purposes only and providing for its joint administration in
                   accordance with the terms thereof. The docket in Case No. 20-[  ]
                   ( ) should be consulted for all matters affecting this case.

         7.        The Debtors are directed to include the following footnote to each pleading they

file and notice they mail in these chapter 11 cases:

                   A complete list of the Debtors in these chapter 11 cases may be
                   obtained on the website of the Debtors’ claims and noticing agent at
                   http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’
                   mailing address is 675 McDonnell Blvd., Hazelwood, Missouri
                   63042.

         8.        The terms and conditions of this Order are immediately effective and enforceable

upon its entry.
                                                    15
RLF1 24127407v.1
                   Case 20-12521-JTD         Doc 2     Filed 10/12/20      Page 36 of 36




         9.        The Debtors are authorized and empowered to take all actions necessary or

appropriate to implement the relief granted in this Order.

         10.       This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation and/or interpretation of this Order.




                                                     16
RLF1 24127407v.1
